Opinion filed June 21, 2012




                                             In The

   Eleventh Court of Appeals
                                           __________

                                      No. 11-12-00166-CR
                                          __________

                              IN RE ROBERT L. GREENE


                                   Original Mandamus Proceeding


                              MEMORANDUM OPINION

       Relator, Robert L. Greene, has filed an application for writ of mandamus complaining of
Hon. Ralph H. Walton Jr., Judge of the 355th District Court, with respect to relator’s criminal
proceedings.
       TEX. GOV’T CODE ANN. § 22.221(b)(1) (West 2004) provides that each court of appeals
for a court of appeals district may issue all writs of mandamus, agreeable to the principles of law
regulating those writs, “against a judge of a district or county court in the court of appeals
district.” Hood County is not in the Eleventh Court of Appeals District. TEX. GOV’T CODE ANN.
§ 22.201(l) (West Supp. 2011). Instead, Hood County is in the Second Court of Appeals District.
See TEX. GOV’T CODE ANN. § 22.201(c) (West Supp. 2011). Therefore, we do not have
jurisdiction to issue a writ of mandamus against the Judge of the 355th District Court of Hood
County.
       Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.


June 21, 2012                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.